Case 1:19-cv-13515-NLH-JS Document 37 Filed 05/27/20 Page 1 of 20 PageID: 1459



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY


___________________________________
                                   :
KIM DAVIS,                         :
                                   :
          Plaintiff,               : 1:19-13515 (NLH)(JS)
                                   :
     v.                            :    OPINION
                                   :
                                   :
BANK OF AMERICA, NA, et al.,       :
                                   :
          Defendants.              :
___________________________________:



APPEARANCES:

Kim Davis
17 Louisiana Parkway
Jackson, NJ 08527
     Plaintiff Pro se

Thomas Cialino
Blank Rome
130 N. 18th Street
Philadelphia, PA 19103
     Attorney for Defendants Bank of America, NA and New Rez,
LLC d/b/a/ Shellpoint Mortgage Servicing (incorrectly named as
New Penn Financial, LLC d/b/a Shellpoint Mortgage Servicing)

Andrew C. Sayles
Connell Foley LLP
56 Livingston Avenue
Roseland, NJ 07068
     Attorney for Defendant Gene R. Mariano

Gurbir S. Grewal
Attorney General of New Jersey
25 Market Street, PO Box 116
Trenton, NJ 08625
     Attorney for New Jersey Judiciary (incorrectly named State
of New Jersey, New Jersey Court’s)

                                      1
Case 1:19-cv-13515-NLH-JS Document 37 Filed 05/27/20 Page 2 of 20 PageID: 1460




Matthew B. Thompson
Berry Sahradnik Kotzas & Benson
212 Hooper Avenue, PO Box 757
Toms River, NJ 98754
     Attorney for Defendant Ocean County Sheriff’s Department
(incorrectly named State of New Jersey Ocean County Sheriff’s
Department)


HILLMAN, District Judge

      Plaintiff Kim Davis filed this complaint alleging that Bank

of America, NA, Gene R. Mariano, New Rez, LLC d/b/a Shellpoint

Mortgage Services (incorrectly named New Penn Financial, LLC

d/b/a Shellpoint Services), New Jersey Judiciary (incorrectly

named Sate of New Jersey, New Jersey Court’s), and Ocean County

Sheriff’s Department (incorrectly named State of New Jersey

Ocean County Sheriff’s Department), collectively “Defendants,”

are liable under and 18 U.S.C. §§ 1005 and 1006, the Fair Debt

Collection Practices Act, the Fourteenth Amendment Due Process

Clause, and common law for their actions relating to her

mortgage.    ECF No. 1.

      Defendants now moves to dismiss, arguing that the Court

does not have subject matter jurisdiction over these claims and

that Plaintiff has failed to state claims upon which relief may

be granted.    ECF No. 8; ECF No. 11, ECF No. 12, ECF No. 14.           For




                                      2
Case 1:19-cv-13515-NLH-JS Document 37 Filed 05/27/20 Page 3 of 20 PageID: 1461



the reasons that follow, the Court will grant the motions to

dismiss.



    I.     Background

         The Court takes its recitation of the facts from

Plaintiff’s complaint and documents filed in the New Jersey

state courts.      Plaintiff, Kim Davis, 1 owned and resided in a

property at 17 Louisiana Parkway in Jackson, New Jersey.             On

June 14, 2007, Davis executed a Note in favor of American

Mortgage Network, Inc. (“AMN”) for $355,000.00.           To secure

payment on this Note, Davis executed a Mortgage dated June 14,

2007 to Mortgage Electronic Services (“MERS”) as nominee for

AMN, its successors and assigns, against Davis’s real property.

This Mortgage was recorded at the Ocean County Clerk’s office on

June 25, 2007.

         Davis defaulted under the terms of the Note by failing to

make monthly installments that became due on May 1, 2009.             Both

Davis’s Note and Mortgage contain a provision that imposes late

charges on any payment overdue for a period of fifteen days.

The Note and Mortgage also contain an acceleration clause that




1 The Court notes that in the complaint Davis appears to confuse
which parties “Plaintiff” and “Defendant” refer to in this
proceeding. For the sake of clarity, this Opinion will refer to
the parties by their names rather than “Plaintiff” or
“Defendant” as much as possible.

                                      3
Case 1:19-cv-13515-NLH-JS Document 37 Filed 05/27/20 Page 4 of 20 PageID: 1462



allows the mortgagor to declare the entire amount due following

overdue payments.

      On August 10, 2009, MERS, as the nominee for AMN, assigned

the Mortgage to Bank of America, NA (“Bank of America”).             This

assignment of mortgage was recorded in the Ocean County Clerk’s

office on August 25, 2009.       According to Davis, a January 4,

2016 account payment statement from Ocwen Loans Servicing, LLC

shows “a pay off amount of $390,917.33 which is inclusive of the

principle [sic] amount of 349,356.89 and an escrow amount of

$41,560.44.”     Davis contends that this shows a transfer of

servicing to Shellpoint Mortgage Services (“Shellpoint”).             Davis

asserts that this “Ocwens [sic] payment history clearly

indicates a zero principle [sic] balance as well as a zero

escrow balance as of January 4, 2016.”

      Bank of America filed a notice of intent to foreclose,

which was sent to Davis at her Jackson Parkway address by

regular and certified mail on February 15, 2016.           Bank of

America then filed a foreclosure complaint on July 18, 2016 in

the Superior Court of New Jersey, Chancery Division.            Davis was

served on July 30, 2016.       Davis filed a contesting answer on

September 2, 2016.      In this answer, Davis asserted a number of

affirmative defenses including (1) Bank of America lacked

standing; (2) Bank of America failed to alleged whether its

assignment was partial or complete; (3) Bank of America is not

                                      4
Case 1:19-cv-13515-NLH-JS Document 37 Filed 05/27/20 Page 5 of 20 PageID: 1463



an assignee; (4) Bank of America committed unfair and deceptive

acts; and (5) Bank of America had unclean hands.

      Bank of America filed a motion for summary judgment on

March 6, 2017.     Davis filed a cross-motion to dismiss on March

30, 2107.    The Chancery Court granted Bank of America’s motion

on April 13, 2017.      At this time, the Chancery Court also

entered default against Davis and returned the matter to the

Office of Foreclosure as an uncontested matter.           On July 24,

2017, Davis filed a motion for reconsideration of her cross-

motion to dismiss.      The Chancery Court denied this motion in its

entirety on August 18, 2017.        In denying this motion for

reconsideration, the Chancery Court stated that Davis had failed

to present “any argument that was not addressed by the Court in

the summary judgment motion.”

      On November 28, 2017, Davis filed a motion in the Chancery

Court for an “Order to Show Cause with Temporary Restraints.”

In this motion, Davis asserted that Bank of America was in

violation of a court order because it “fail[ed]to implement a

process to ensure that [Bank of America] has an enforceable

interest [and] . . . that [Bank of America] obtained the note.”

The Chancery Court denied this motion on January 5, 2018.             In

denying this motion, Judge Hodgson found that Bank of America

had standing to pursue its foreclosure action, that Bank of

America was the holder in due course of Davis’s note and

                                      5
Case 1:19-cv-13515-NLH-JS Document 37 Filed 05/27/20 Page 6 of 20 PageID: 1464



mortgage, and that Bank of America should not be held in

contempt as Davis had requested.

      On March 26, 2018, Bank of America filed a motion for entry

of judgment in the foreclose action against Davis.            On April 10,

2018, Davis filed an opposition to the entry of judgment and

cross-moved to dismiss the foreclosure action.           On May 11, 2018,

the Chancery Court dismissed Davis’s motion.          Then, on May 21,

2018, final judgment was entered against Davis and a Writ of

Execution was filed directing the Ocean County Sheriff to sell

the property.     This sale was scheduled to take place April 9,

2019.   Also, on May 21, 2018, Davis filed a motion for

reconsideration before the Chancery Court.          This motion as

denied on June 22, 2018.

      Davis filed a Notice of Appeal with the New Jersey Superior

Court, Appellate Division on July 2, 2018.          In this notice,

Davis stated she was seeking appellate review of the Chancery

Court’s summary judgment order and the order denying her

opposition.    On October 23, 2018, Davis filed her brief with the

Appellate Court.     In this brief, Davis alleged that Bank of

America was not the holder in due course of her note and

mortgage; Bank of America lacked standing to foreclose; Bank of

America failed to demonstrate that it possessed the original

note; Bank of America’s claims were time-barred; Bank of America




                                      6
Case 1:19-cv-13515-NLH-JS Document 37 Filed 05/27/20 Page 7 of 20 PageID: 1465



had committed fraud; and Bank of America had violated the Fair

Debt Collection Practices Act.

      On January 14, 2019, Davis filed a motion for relief from

judgment.    This motion was denied on February 15, 2019.           Davis

then filed a verified complaint seeking a temporary restraining

order and injunction barring the Ocean County Sheriff’s sale on

March 12, 2019.     Judge Hodgson denied this motion on March 29,

2019, citing “the reasons espoused on the record.”            On April 4,

2019, Davis filed a verified complaint with the Appellate

Division seeking a temporary restraining order and injunctive

relief.    The Appellate Division denied this motion on April 5,

2019.

      On June 4, 2019 Davis appealed the Chancery Court’s May 21,

2018 judgment, its May 11, 2018 order denying Davis’s second

motion to dismiss and objection to the amount due, and its April

28, 2017 order denying Davis’s motion to dismiss.           On July 8,

2019, the Appellate Division found no merit to Davis’s arguments

and affirmed the Chancery Court’s decisions.          According to the

Appellate Division, Davis’s arguments were “without sufficient

merit to warrant discussion in a written opinion.”            The

Appellate Division was satisfied with Judge Hodgson’s factual

findings concerning all of Davis’s contentions and found the

Chancery Court’s legal conclusions to be “unassailable.”             Bank




                                      7
Case 1:19-cv-13515-NLH-JS Document 37 Filed 05/27/20 Page 8 of 20 PageID: 1466



of America, N.A. v. Davis, 2019 WL 2909564 at *2 (N.J. Super.

Ct. App. Div. 2019).

      Davis filed this complaint on June 6, 2019, alleging that

Defendants had mishandled her mortgage.          Davis asserts six

causes of action in this claim: (1) False Entry in Book, Report

or Statement; (2) a violation of 15 U.S.C. § 1692e(2)(A); (3)

violation of 15 U.S.C. § 1692e(12); (4) a violation of 15 U.S.C.

§ 1692e(14); (5) a violation of the United States Constitution’s

Fourteenth Amendment Due Process Clause; and (6) common law

conversion.



   II.   Discussion

   A. Subject Matter Jurisdiction

      Davis’s asserted basis for this Court’s jurisdiction is 28

U.S.C. § 1331 and 42 U.S.C. § 1983.         Davis also asserts that

this Court has supplemental jurisdiction under 28 U.S.C. § 1367

over her state law claims sounding in state or common law.             As

discussed below, this Court lacks subject matter jurisdiction of

Davis’s case under the Rooker-Feldman doctrine.




                                      8
Case 1:19-cv-13515-NLH-JS Document 37 Filed 05/27/20 Page 9 of 20 PageID: 1467



    B. Analysis

      Davis’s complaint is dismissible on several bases including

failure to properly plead her claims and res judicata,           2   among

others. 3




2 Res judicata encompasses claim and issue preclusion. U.S. v. 5
Unlabeled Boxes, 572 F.3d 169, 174 (3d Cir. 2009) (quoting
Venuto v. Witco Corp., 117 F.3d 754, 758 n.5 (3d Cir. 1997)
(“Collateral estoppel customarily refers to issue preclusion,
while res judicata, when used narrowly, refers to claim
preclusion. This court has previously noted that ‘the preferred
usage’ of the term res judicata ‘encompasses both claim and
issue preclusion.’”)). Claim preclusion requires a showing that
there has been (1) a final judgment on the merits in a prior
suit involving (2) the same claim and (3) the same parties or
their privies. Id. (citation omitted). Collateral estoppel
requires of a previous determination that (1) the identical
issue was previously adjudicated; (2) the issue was actually
litigated; (3) the previous determination was necessary to the
decision; and (4) the party being precluded from relitigating
the issue was fully represented in the prior action. Id.
(citation omitted). From a comparison of Davis’s claims in her
state court action with this case, it appears that Plaintiff’s
case here presents identical parties, issues, and claims to her
state court case. Davis’s case therefore appears to be
precluded from bringing this action under res judicata
principles.

3 The Ocean County Sheriff’s Department asserts that this Court
lacks jurisdiction under the Colorado River Abstention doctrine.
The New Jersey Judiciary asserts that the Younger Abstention
doctrine and Eleventh Amendment also dictate that this Court
should decline to hear Davis’s claims. Gene R. Mariano asserts
that the Noerr-Pennington doctrine, Entire Controversy doctrine
and Colorado River Abstention doctrine also act as a bar to
Davis’s claims. Bank of America and Shellpoint assert that the
Economic Loss doctrine should bar Davis’s conversion claim.
Because the Court is satisfied with Defendants’ arguments under
the Rooker-Feldman doctrine, this Opinion will not weigh the
merits of these other bases for dismissal as substantial as they
appear to be.

                                      9
Case 1:19-cv-13515-NLH-JS Document 37 Filed 05/27/20 Page 10 of 20 PageID: 1468




    1. Rooker-Feldman Doctrine

       The primary reason the Court must dismiss Davis’s claims is

 based on the Rooker-Feldman doctrine.         Unlike the other defects

 in Davis’s complaint, these defects cannot be cured.           In her

 complaint, Davis asks for a declaratory judgment invalidating

 the sale of her property.       Davis also requests injunctive relief

 barring Bank of America, Gene R. Mariano, Shellpoint, the New

 Jersey Judiciary, and the Ocean County Sheriff’s Department from

 seeking eviction or otherwise dispossessing her of her property.

 In addition to these two forms of relief, Davis also seeks

 compensatory and special damages, costs, and restitution.

       Though not explicitly pleaded in her complaint, Davis’s

 requests relief would require (1) this Court’s review of the

 state court decisions in her state court case in order to find

 that the state courts erred, and (2) this Court’s independent

 review of the same claims she previously advanced in her state

 court case.    Neither of these requests is proper under the

 Rooker-Feldman doctrine.

       The Rooker-Feldman doctrine is derived from two Supreme

 Court cases: District of Columbia Court of Appeals v. Feldman,

 460 U.S. 462 (1983) and Rooker v. Fidelity Trust Co., 263 U.S.

 413 (1923).    This doctrine applies to “cases brought by state

                                      10
Case 1:19-cv-13515-NLH-JS Document 37 Filed 05/27/20 Page 11 of 20 PageID: 1469



 court losers complaining of injuries caused by state-court

 judgments rendered before the district court proceedings

 commenced and inviting district court review and rejection of

 those judgments.”     Exxon Mobil Corp. v. Saudi Basic Indus. Corp.

 544 U.S. 280, 283-84 (2005).       According to the Rooker-Feldman

 doctrine, lower federal courts lack subject matter jurisdiction

 to engage in appellate review of state court determinations or

 to evaluate constitutional claims that are inextricably

 intertwined with the state court’s decision in a judicial

 proceeding.    Port Authority Police Benev. Ass’n Inc. v. Port

 Authority of New York and New Jersey Police Dept., 973 F. 169,

 177 (3d Cir. 1992).     The purpose of this doctrine is to

 “prevent[] ‘inferior’ federal courts from sitting as appellate

 courts for state court judgments.”        In re Knapper, 407 F.3d 573,

 580 (3d Cir. 2005).

       Four requirements must be met for the Rooker-Feldman

 doctrine to apply: “(1) the federal plaintiff lost in state

 court; (2) the plaintiff complain[s] of injuries caused by [the]

 state-court judgements; (3) those judgments were rendered before

 the federal suit was filed; and (4) the plaintiff is inviting

 the district court to review and reject the state judgments.”

 Great Western Mining & Mineral Co. v. Fox Rothschild LLP, 615

 F.3d 159, 166 (3d Cir. 2010) (quotations omitted) (discussing

 Exxon Mobil, 544 U.S. at 284).       If these four requirements are

                                      11
Case 1:19-cv-13515-NLH-JS Document 37 Filed 05/27/20 Page 12 of 20 PageID: 1470



 met, the Rooker-Feldman doctrine prohibits the district court

 from exercising jurisdiction.       Id.

       All four of these requirements are met in this case.           As

 detailed above, Davis lost in state court.          Davis now complains

 that her injuries are caused by the state court’s decision.             The

 Chancery Court entered its final judgment on May 21, 2018, well

 before this suit was filed.       Davis asks the District Court to

 reject and review both the Chancery Court and the Appellate

 Division’s judgments.      Accordingly, this Court lacks subject

 matter jurisdiction over Plaintiff’s complaint, and it must be

 dismissed on this basis.

    2. 12(b)(6)

       When considering a motion to dismiss a complaint for

 failure to state a claim upon which relief can be granted

 pursuant to Federal Rule of Civil Procedure 12(b)(6), a court

 must accept all well-pleaded allegations in the complaint as

 true and view them in the light most favorable to the plaintiff.

 Evancho v. Fisher, 423 F.3d 347, 351 (3d Cir. 2005).           A pleading

 is sufficient if it contains “a short and plain statement of the

 claim showing that the pleader is entitled to relief.”            Fed. R.

 Civ. P. 8(a)(2).

       “While a complaint attacked by a Rule 12(b)(6) motion to

 dismiss does not need detailed factual allegations, a

 plaintiff’s obligation to provide the ‘grounds’ of his

                                      12
Case 1:19-cv-13515-NLH-JS Document 37 Filed 05/27/20 Page 13 of 20 PageID: 1471



 ‘entitle[ment] to relief’ requires more than labels and

 conclusions, and a formulaic recitation of the elements of a

 cause of action will not do . . . .”        Bell Atl. Corp. v.

 Twombly, 550 U.S. 544, 555 (2007) (alteration in original)

 (citations omitted) (first citing Conley v. Gibson, 355 U.S. 41,

 47 (1957); Sanjuan v. Am. Bd. of Psychiatry & Neurology, Inc.,

 40 F.3d 247, 251 (7th Cir. 1994); and then citing Papasan v.

 Allain, 478 U.S. 265, 286 (1986)).

       A court may “generally consider only the allegations

 contained in the complaint, exhibits attached to the complaint

 and matters of public record.”       Schmidt v. Skolas, 770 F.3d 241,

 249 (3d Cir. 2014) (citing Pension Benefit Guar. Corp. v. White

 Consol. Indus., Inc., 998 F.2d 1192, 1196 (3d Cir. 1993)).            A

 district court, in weighing a motion to dismiss, asks “not

 whether a plaintiff will ultimately prevail but whether the

 claimant is entitled to offer evidence to support the claim.”

 Twombly, 550 U.S. at 563 n.8 (quoting Scheuer v. Rhoades, 416

 U.S. 232, 236 (1974)); see also Iqbal, 556 U.S. at 684 (“Our

 decision in Twombly expounded the pleading standard for ‘all

 civil actions’ . . . .”); Fowler v. UPMC Shadyside, 578 F.3d

 203, 210 (3d Cir. 2009) (“Iqbal . . . provides the final nail in

 the coffin for the ‘no set of facts’ standard that applied to

 federal complaints before Twombly.”).         “A motion to dismiss

 should be granted if the plaintiff is unable to plead ‘enough

                                      13
Case 1:19-cv-13515-NLH-JS Document 37 Filed 05/27/20 Page 14 of 20 PageID: 1472



 facts to state a claim to relief that is plausible on its

 face.’”   Malleus, 641 F.3d at 563 (quoting Twombly, 550 U.S. at

 570).   As discussed below, Davis has failed to state a claim

 upon which relief may be granted for any of her six counts.

    a. Count I: False Entry in Book, Report, or Statement of Such
       Bank

       Davis asserts that Bank of America, Gene R. Mariano, and

 Shellpoint “fabricated bank records to reflect a principle

 amount of $349,356.89 and an escrow amount of $41,560.44.”

 Davis alleges that “Shellpoint generated fraudulent made for

 litigation business records in lieu of submit [sic] actual

 business records from the prior servicer.”          Davis argues that

 these actions constitute violations of 18 U.S.C. §§ 1005 and

 1006.

       The Court notes that 18 U.S.C. §§ 1005 and 1006 are

 criminal statutes that do not create private rights of action

 and are not enforceable in a civil context.          Daviditis v. Nat’l

 Bank of Mattoon, 262 F.2d 884, 886 (7th Cir.) (“[Section] 1005,

 Title 18 U.S.C.A., pertain to criminal proceedings and . . . in

 no way confer jurisdiction as to the civil controversies

 described in the complaint.”); Jenkins v. Fidelity Bank, 365 F.

 Supp. 1391, 1399 (E.D. Pa. 1973) (stating that 18 U.S.C. § 1006

 “provides no civil remedy”).       Davis has failed to state a claim

 upon which relief may be granted.         This count will be dismissed.



                                      14
Case 1:19-cv-13515-NLH-JS Document 37 Filed 05/27/20 Page 15 of 20 PageID: 1473



     b. Count II: Violation of FDCPA 1692e(2)(A)

        Davis alleges that Bank of America and Shellpoint 4 violated

 15 U.S.C. § 1692e(2)(A) by “submitting a misleading and

 deceptive claims [sic] against this Plaintiff.”          Davis asserts

 that this Bank of America and Shellpoint submitted “false and

 misleading representations of the character, amount, or legal

 status of this debt, when they stated that there was an unpaid

 principle balance of $349,356.89 on a satisfied and

 unenforceable instrument.”

        To state a claim under the Fair Debt Collection Practices

 Act, a plaintiff must prove four elements: (1) he or she is a

 consumer; (2) the defendant is a debt collector; (3) the

 defendant’s challenged practice involves an attempt to collect a

 debt; and (4) the defendant violated a provision of the FDCPA.

 Davis has failed to allege that Bank of America or Shellpoint

 are debt collectors under 15 U.S.C. § 1692(a)(6), only offering

 labels and conclusions about these defendants.          Davis alleges no

 facts to support the conclusion that the “principle purpose” of

 Bank of America or Shellpoint is debt collection; that they seek

 to collect debts owed to another; or that they attempt to

 collect debts using another name. 5       See Berger v. Hahnemann Univ.


 4   Counts II through IV do not name Mariano.

 5 Davis acknowledges that under legislative history suggests that
 the term “debt collector” was not meant to encompass a mortgage

                                      15
Case 1:19-cv-13515-NLH-JS Document 37 Filed 05/27/20 Page 16 of 20 PageID: 1474



 Hospital, 765 Fed.Appx. 699, 706 (3d Cir. 2019); see also

 Defazio v. Leading Edge Recovery Solutions, LLC, 2010 WL 5146765

 at *8 (D.N.J. Dec. 13, 3010).       The Court further notes that

 Davis did not attach a copy of the payment history document from

 Ocwen Loan Servicing, LLC to support her claim that she is

 entitled to relief.     For these reasons, Davis has failed to

 state a claim upon which relief may be granted.          This claim will

 be dismissed.

     c. Count III: Violation of FDCPA 1692e(12)

       Davis alleges that Bank of America 6 and Shellpoint violated

 15 U.S.C. § 1692e(12) by making “false representation or

 implications that [her] account had been turned over to an

 innocent purchaser for value.”       For the same reasons listed

 above in Count II, Davis has failed to state a claim upon which

 relief can be granted and this claim will therefore also be

 dismissed.

     d. Count IV: Violation of FDCPA 1692e(14)




 servicing company. Davis continues to conclude that
 “Nevertheless Bank of America and Shellpoint is [sic] considered
 a debt collector as defined by 15 U.S. Code 1692(a)(6)” without
 alleging any further details.

 6 For this count, Davis’s complaint reads “The Plaintiff and
 Shellpoint willfully violated 15 U.S. Code 1692e(12) . . .” The
 Court infers that Davis meant Bank of America, the Plaintiff in
 the state court proceedings, in this count.

                                      16
Case 1:19-cv-13515-NLH-JS Document 37 Filed 05/27/20 Page 17 of 20 PageID: 1475



    Davis alleges that Bank of America and Shellpoint violated 15

 U.S.C. § 1692e(14) by “commenc[ing] this action in the name of

 Bank of America.”     For the same reasons listed above in Counts

 II and III, Davis has failed to state a claim upon which relief

 may be granted.     This claim will also be dismissed.

    e. Count V: Violation of Due Process Rights

        Davis has brought a constitutional claim pursuant to 42

 U.S.C. § 1983 against Bank of America, Shellpoint, the Ocean

 County Sheriff and the New Jersey Judiciary.          Davis makes a

 procedural due process claim alleging that the New Jersey State

 Courts relies on a summary judgment procedure that “aids and

 abets Bank of America and Shellpoint to deprive [Davis] of her

 property without a full and fair trial.”

        The Fourteenth Amendment Due Process Clause prohibits state

 deprivations of life, liberty or property without due process of

 law.    Robb v. City of Phila., 733 F.2d 286, 292 (3d Cir. 1984).

 The Fourteenth Amendment offers protection against action taken

 by state actors, not private parties.         Blum v. Yaretsky, 457

 U.S. 991, 1002 (1982) (quoting Shelley v. Kraemer, 334 U.S. 1,

 13 (1948) (“That Amendment erects no shield against merely

 private conduct, however discriminatory or wrongful.”)).

        The Due Process Clause contains both procedural and

 substantive components.      American Exp. Travel Related Servs.

 Inc. v. Sidamon-Eristoff, 669 F.3d 359, 366 (3d Cir. 2012).             To

                                      17
Case 1:19-cv-13515-NLH-JS Document 37 Filed 05/27/20 Page 18 of 20 PageID: 1476



 state a claim for deprivation of procedural due process rights,

 a plaintiff must allege that (1) he or she was deprived of an

 individual interest that is encompassed within the Fourteenth

 Amendment’s protections and (2) the procedures available to him

 or her did not provide due process of law.          See Hill v. Borough

 of Kutztown, 455 F.3d 225, 233-34 (3d Cir. 2006).

       In this case, with respect to Bank of America and

 Shellpoint, Davis has not shown that Bank of America or

 Shellpoint are state actors.       With regards to her claims against

 the Ocean County Sheriff’s Department and New Jersey Judiciary,

 other than a conclusory statement, Davis has not alleged that

 any of the procedures in her state court adjudication were

 constitutionally deficient.       Davis has failed to state a claim

 upon which relief may be granted.         This count will be dismissed.

    f. Count VI: Conversion

       Davis alleges that Bank of American and Shellpoint are

 liable for common-law conversion.         Davis alleges that Bank of

 America and Shellpoint’s “failure or refusal to honor [Davis’s]

 rights is a ‘taking’ of her ‘rights and protections’ enjoyed in

 her Note and the laws of New Jersey.”         In this count, Davis

 further asserts that Bank of American and Shellpoint were and

 are “withholding information” related to her Note and had

 committed “extreme and outrageous acts when it repeatedly

 ignored [Davis’s] UCC defense of a holder in due course and

                                      18
Case 1:19-cv-13515-NLH-JS Document 37 Filed 05/27/20 Page 19 of 20 PageID: 1477



 continued its foreclosure acts without a showing that it, or a

 principal had the authority to enforce the Note.”           Davis

 restates this claim as alleging that Bank of America and

 Shellpoint “converted the personal property rights (her chattel)

 of Plaintiff in her Note under the UCC.”

       The elements of common law conversion are “(1) the

 existence of property; (2) the right to immediate possession

 thereof belonging to plaintiff, and (3) the wrongful

 interference with that right by the defendant.”          Rickerson v.

 Pinnacle Foods Inc., 2018 WL 1704788 at *2 (D.N.J. April 9,

 2018).

       Here, Davis has offered only minimal factual allegations to

 support this claim.     Davis does not plead any facts to show that

 she has the right to immediate possession of her Note.            Davis

 also does not provide any factual allegations that Bank of

 America or Shellpoint wrongfully interfered with her rights.

 Davis alleges that Bank of America and Shellpoint withheld

 information related to her Note.          Davis does offer any facts

 relating to the type of information being withheld, or how this

 action constitutes wrongful interference with her property

 right.   Davis has failed to state a claim upon which relief may

 be granted.    This count will also be dismissed.




                                      19
Case 1:19-cv-13515-NLH-JS Document 37 Filed 05/27/20 Page 20 of 20 PageID: 1478



    C. Conclusion

       The Court is precluded under the Rooker-Feldman doctrine of

 sitting as an appellate court over Davis’s state court

 judgments.    Even if the Rooker-Feldman doctrine does not apply,

 Davis has failed to state a claim upon which relief may be

 granted on each of the asserted claims.         Consequently, Davis’s

 complaint must be dismissed.

       An appropriate Order will be entered.




    Date: May 27, 2020 _                      s/ Noel L. Hillman_______
    At Camden, New Jersey                  NOEL L. HILLMAN, U.S.D.J.




                                      20
